Dismissed and Opinion Filed June 11, 2021




                                       In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-95-01209-CV

    CONNIE A. FLETCHER AND FRANK J. BREWER, Appellants
                             V.
 DEBORAH C. BRETT, NOT INDIVIDUALLY BUT AS THE GUARDIAN
                OF JAMES E. BREWER, Appellee

                    On Appeal from the Probate Court No. 2
                            Dallas County, Texas
                     Trial Court Cause No. 95-622-P2(A)

                        MEMORANDUM OPINION
                Before Justices Osborne, Pedersen, III, and Nowell
                         Opinion by Justice Pedersen, III
      We reinstate this appeal. In 1996, we abated this case due to Connie A.

Fletcher’s bankruptcy. See TEX. R. APP. P. 8.2. The Court conducted an independent

review of the federal Public Access to Court Electronic Records (PACER) system

which shows the bankruptcy case associated with this appeal was terminated on May

28, 2004, effectively dissolving the automatic stay.

      We notified the parties by letter, requesting they inform the Court of the status

of the bankruptcy and of this appeal. We cautioned that the failure to respond would
result in the appeal being dismissed for want of prosecution. See id. 42.3(b),(c). To

date, neither party has responded.

      Because we gave the parties an opportunity to show why we should not

dismiss the appeal for want of prosecution and no one responded, we dismiss this

appeal. See id. 42.3(b),(c); Brewer v. Admiral Ins. Co., 2002 WL 31312990, at *1

(Tex. App.—Dallas Oct. 16, 2002, no writ) (per curiam) (not designated for

publication).




                                           /Bill Pedersen, III//
951209f.p05                                BILL PEDERSEN, III
                                           JUSTICE




                                        –2–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

CONNIE A. FLETCHER AND                       On Appeal from the Probate Court
FRANK J. BREWER, Appellants                  No. 2, Dallas County, Texas
                                             Trial Court Cause No. 95-622-P2(A).
No. 05-95-01209-CV          V.               Opinion delivered by Justice
                                             Pedersen, III. Justices Osborne and
DEBORAH C. BRETT, NOT                        Nowell participating.
INDIVIDUALLY BUT AS THE
GUARDIAN OF JAMES E.
BREWER, Appellee

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.


Judgment entered this 11th day of June, 2021.




                                       –3–